US. DIST :
COMPLAINT | ELASTE aN DISTR -WI

(for non-prisoner filers without lawyers) Fit
M2 KT -b P 3 38:
UNITED STATES DISTRICT COURT LERK OF ¢
EASTERN DISTRICT OF WISCONSIN f-E RK OF couRT

 

(Full name of plaintiff(s))

Jason Andujar
2r00 S [tL Street

Mil wavke¢ we SIAlS

é
Vv. Case Number:

20-C-1546

(to be supplied by Clerk of Court)

 

(Full name of defendant(s)

H ER Block

C/o Bonnie Birdself
Littler Mendelson PC

[2o\ Walnvt Street | Sucte l4so Kansas City Md
A. PARTIES 04/66

1.  Plaintiffis a citizenof WS Cons.n and resides at
(State)

ULCO §F JIFtHL Street Mi Navies wt 93ls
(Address)

(If more than one plaintiff is filing, use another piece of paper.)

2. Defendant W is Consin Lr € K BLOCke

(Name)

Complaint — 1

Case 2:20-cv-01546-BHL Filed 10/06/20 Page 1of12 Document 1
 

is (if a person or private corporation) a citizen of W iS Coasin
(State, if known)
and (if a person) resides at

 

(Address, if known)
and (if the defendant harmed you while doing the defendant’s job)

worked for H t R R}ock [120 Miller Park W ay , Wes + Mil Uetke,
(Employer's name and address, if known) 7372 I

(If you need to list more defendants, use another piece of paper.)

B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:
Who violated your rights;

What each defendant did;

When they did it;

Where it happened; and

Why they did it, if you know.

Oe WN bh

TR OS anne Decsilay - Racial diccrimmetion

deSendant Would make rmacis fy Jolees G4 Wwette

While on Clark ont, jtehked T vrs only hive d
0" ae becavs< ¢ Spek Cf tn her Comments ih reguerd s

77 ¥0 peop\-< Of latino Or SfInis bh OF FipS Were Very

fa

4 Un dev grédins Gnd dhe pneaning Which Came afoot
becavse & was hipped to Flt her prior
Poster q 5S Manager of OF fc Tein Lead nos.
Alse Rh ocanne adren pled to file a Complan +

aganiitrnm nr retilehm of auwiievp F gem her for
her racial slurs Gf a manger Which was sgnored

 

 

Complaint ~ 2

Case 2:20-cv-01546-BHL Filed 10/06/20 Page 2 of 12 Document 1
Micheal Voss - Unriqntfol termictian ant
de Fanmatigy of Charecter - Micheal Yess Viole tes
fay rights af ah trployte by Ebi ay hie on
thx Grol in front of al/ otue trplyse’ ane frente
a Mithenl) also tied and Sad L Led bot
kee Ap fear tan evtnt thar _ fF bay sell
‘) A SChedulete oxnd Condkhed whieh was 4
G bgt sucece g , Mivchse| S ¢usel TL wae

Sank

“U0 plein to werk Wah whch qoxs apersh

Vr Chowattty ,

Scott Hanson = Urrighe fu termina tian
b« Lv imination Og ayast Parser, € thics an J
Work preformance Scot + de lamed ry
Work Characty- by Chateny nobody
Qt work |[pkid ma which Ltr wnt accel

 

 

wt aS Vell 4S my Prk lorn 6 yen we
BY pty fovrue d as! bese fro Fees fy
Scott also fig) ans Gad £ Wes ry
On oid Adurinktratug Le acre Wwhiek

Ler § ao (re ves) hrcer ward .
, 7

pn F409 30

 

Complaint — 3

 

Case 2:20-cv-01546-BHL Filed 10/06/20 Page 3 0f12 Document 1
 

 

Case 2:20-cv-01546-BHL Filed 10/06/20 Page 40f12 Document 1
 

C. JURISDICTION
Mi Tam suing for a violation of federal law under 28 U.S.C. § 1331.
OR
‘a Iam suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is
$
D. RELIEF WANTED
Describe what you want the Court to do if you win your lawsuit. Examples may

include an award of money or an order telling defendants to do something or to
stop doing something.

TL ask that tHe courts Lind
JuSstege form he GCS G WiTconS» Nahve
whe was déscrinynater Qgathst+ Lov
beiny lotap 2 alSo ack for osmnre Perky
+s be Fine ant that dhe Company
pay Ake Grant ammo Lar Racia)

bus Crem yah delimanss of Characte—
AS well as ervetunal distress ard
pay all wager frwn Frl G4 Votre
Ul apr t Zl, 2072 becanr Hoty
led @hout footed Leave |

 

 

 

Complaint - 4

 

ENR eee

Case 2:20-cv-01546-BHL Filed 10/06/20 Page 5of12 Document 1
 

E. JURY DEMAND

I want a jury to hear my case.

M-ves [_]-No

I declare under penalty of perjury that the foregoing is true and correct.

Complaint signed this GY day of OC+0 ber 20_40 .

i

Respectfully Submitted,

joe ~

YlY- 53 0 -7 205
Plaintiffs Telephone Number

Perin—- hater vies bynes Ore bor COM

Plaintiff's Email Address

 

 

 

 

2200 S [¢th Stren + My WeUK Cee, UT
(Mailing Address of Plaintiff) ' S32 S

(If more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FILING FEE

mR I DO request that I be allowed to file this complaint without paying the filing fee.
Ihave completed a Request to Proceed in District Court without Prepaying the
Filing Fee form and have attached it to the complaint.

C] I DO NOT request that I be allowed to file this complaint without prepaying the

filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
complaint.

Complaint —5

 

Case 2:20-cv-01546-BHL Filed 10/06/20 Page 6of12 Document 1
 

Pro Se 7 (Rev, 12/16} Complaint for Employr nt Discrimination _ ee

   

=
UNITED STATES piste SERIES uf

for the 220
Eastern District of Wisconsin OCT -b PP uy:

Milwaukee Division CLERK OF COURT

Case No. 20-0-154 6

 

Tason Anduse r (to be filled in by the Clerk's Office)
Plaintiffs)

(Write the full name of each plaintiff whe is filing this compiaini.

If the names of all the plaintiffs cannot fit in the space above,

please write “see attached” in the space and attach an additional

Page with the full list of names.)

=-Ye

Jury Trial: (check one) Klyes [_]No

HER Block

 

 

 

 

 

Defendant(s}
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write ‘see attached” in the space and attach an additional page
with the full list of names.)

Nemmeet” Samagee” Nome Na Meme ee! meet” emt” ee eee ee” Smee Ne” Smee! ee

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the infyrmation below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

 

needed. '
Name Tas on Andujer
Street Address D300 5 ISH\ Street
City and County BAA Waukee
State and Zip Code WF s 7aIs
Telephone Number (414) FR0- VaAoy
E-mail Address Perrin —nstiumw de 2 bet YG t0 Com

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (ifknown). Attach additional pages if needed.

Page | of 6

Case 2:20-cv-01546-BHL Filed 10/06/20 Page 7 of 12 Document 1
 

sro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

   

Defendant No. |

 

 

 

 

 

 

 

Name Ler Block Cfo Bonnix bir d se\|
Job or Title (if known) ‘
Street Address Litthe Mendelson | oc
City and County LZO\ Walnut Street  Sytte l4s0
State and Zip Code beans Cd, . M 0 64/0

TF -
Telephone Number

E-mail Address (if inown)

 

 

 

 

 

 

Defendant No. 2
Name Rosanne Deas bey
Job or Title (if kiown) 40 f
Street Address West Milucubre.
City and County
State and Zip Code S 32) Y
Telephone Number Lily) OFS - 3455

E-mail Address (if own)

Defendant No. 3

 

 

 

 

 

 

 

 

Name Micheal Voss

Job or Title (if known)

Street Address H3o Mil ler Park wag
City and County Wist mil Wale -ee
State and Zip Code wr f22al¥

Telephone Number

E-mail Address (if mown)

C4H\ 45-395

 

 

 

 

 

 

 

 

Defendant No. 4
Name Scott Marcon
Job or Title (if imown)
Street Address lizjo ™ ley Pare wy
City and County Wet m, | wy bu htocse ‘
State and Zip Code Wp x3 aly
Telephone Number { L ly 57? i _ 1 {y Y )

E-mail Address (if kiewn)

 

Page 2 of 6

!

Case 2:20-cv-01546-BHL Filed 10/06/20 Page 8 of 12 Document 1
 

 

 

Bro Se 7 Rey 12/19) Complaint for Employment Diecrimingtion

   

Cc. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

i
Name HER RlLOck

 

 

 

Street Address tt oO Miller par te Ww crey
City and County Wess Mil aree

State and Zip Code S324

Telephone Number (4 ju J G 45-3453

 

Il, Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check alf that apply):

X Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 20006 to 2000-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

Xx Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

XM Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117

(Note. In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

U

Other federal law (specify the federal law)

 

C

Relevant state law (specify, if mown)

 

C

Relevant city or county law (specify, if known)

 

Page Jof 6

Case 2:20-cv-01546-BHL Filed 10/06/20 Page 9of12 Document 1
Pro Se7 (Rev. 12/16) Complaint for Employment,

 

Il. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check al! that apply):

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.
Retaliation.

Other acts (specify): e+, nie ‘ Ly

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
Jederal employment discrimination statutes.)

KIX

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)

Fey 3 Tozo

c. I believe that defendant(s) (check one):
is/are still committing these acts against me.

LI

is/are not still committing these acts against me.

 

 

 

D. Defendant(s) discriminated against me based on my (check all that apply and explain):
race racsis ) okes derog ity Corvaindgs
color
gender/sex
religion

 

national origin Aynur \ Can
age (year of birth) ( G g 4 (only when asserting a claim of age discrimination.)
disability or perceived disability (specify disability)

Montel des a by lity

i
E. The facts of my case are as follows. Attach additional pages if needed.

 

DINSKOOLUN

Page 4 of 6

 

Case 2:20-cv-01546-BHL Filed 10/06/20 Page 10o0f12 Document 1
 

  

  

" Bro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

HOR Beach hes Leland My Ubarcte Work
CHILE dic lrincmiel agiask my CPanyty wrbng folly
hirer 6a KY tm PY ery ih rata peng p

Of ne Lin & comPlapr aad lek @ bout Pitty wee
SY Admini Spre hue b-eqye Witn pny i

(Note. As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

IV. Exhaustion of Federal Administrative Remedies

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
On (date)

Fep -4-2020

B. The Equal Employment Opportunity Commission (check one):
CJ has not issued a Notice of Right to Sue letter.
& issued a Notice of Right to Sue letter, which I received on (date) x ~24- 2020

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

Cc. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

LC) 60 days or more have elapsed.
[J less than 60 days have elapsed.
Vv. Relief
State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the

amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive

money damages. A, Covey Wels rvihed joss 6F Wages emsttong |
Jo stress my social Securthy was efedel by this
Ww aseing for He full penalty Charges
be prid by thd Company;

Page 5 of 6

 

Case 2:20-cv-01546-BHL Filed 10/06/20 Page 11o0f12 Document 1
 

 

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

] agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 0-4-2720

Signature of Plaintiff Qrdye
Printed Name of Plaintiff " J"asen Prdyiar

 

 

B. For Attorneys

Date of signing:

Signature of Attomey

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

Page 6 of 6

 

Case 2:20-cv-01546-BHL Filed 10/06/20 Page 12 o0f12 Document 1
